Citation Nr: 1806997	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  04-13 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to PTSD.

3.  Entitlement to service connection for a lung disability, to include as secondary to GERD or OSA.

4.  Entitlement to service connection for restless leg syndrome (RLS), to include as secondary to PTSD or OSA.

5.  Entitlement to a separate evaluation for radiculopathy of the left lower extremity.

6.  Entitlement to a total rating based on individual unemployability (TDIU) prior to May 20, 2003.


REPRESENTATION

Veteran represented by:	Todd S. Hammond, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to April 1978, with subsequent Reserve service through 1995, including verified active duty for training (ACDUTRA) from August 1983 to December 1983.

This matter has a long and complex procedural history, arising from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at a September 2012 Board hearing.  A transcript is of record.  

The case was most recently before the Board of Veterans' Appeals (Board) in August 2015, when the Board granted a 40 percent evaluation for a lumbar spine disability from April 22, 2008 and denied an evaluation in excess of 20 percent prior to that date; granted a 10 percent evaluation for right lower extremity sciatica for the period from December 13, 1996 to November 20, 2014, and denied an evaluation in excess of 20 percent for right lower extremity sciatica from November 20, 3014; denied higher evaluations for a left shoulder disability and residual scars; denied an evaluation in excess of 10 percent for a bilateral foot disability prior to October 29, 2001, granted a 30 percent evaluation for the foot disability for the period from October 29, 2001 to November 20, 2014, and denied an evaluation in excess of 50 percent for the period from November 21, 2014; and denied higher ratings for irritable bowel syndrome.  The issues of entitlement to service connection for GERD and a lung disability, as well as the issue of entitlement to a TDIU prior to May 20, 2003 were remanded.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court issued a memorandum decision that vacated and remanded the issue of entitlement to a separate rating for left lower extremity radiculopathy for further proceedings consistent with its decision.  The Court affirmed the Board's disposition as to the issues of entitlement to increased ratings for a left shoulder disability and residual scar, lumbar strain, and irritable bowel syndrome; and dismissed the remainder of the appeal.  

While the issues addressed in the August 2015 Board decision were pending before the Board, the Veteran perfected an appeal with respect to the issues of entitlement to service connection for OSA and RLS.  As such, these issues have been listed above and will be addressed herein.

The Board also notes that the Veteran submitted a VA Form 21-22a on January 11, 2018 attempting to appoint the Veterans Legal Advocacy Group as his representative.  This document, however, was unsigned by the purported representative and is therefore invalid.  Such was explained to the Veteran in correspondence from the RO dated January 30, 2018.  As such, representation in this case remains as listed above.

The issues of entitlement to service connection for a lung disability, OSA and RLS; a separate evaluation for radiculopathy of the left lower extremity; and TDIU prior to May 20, 2003 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

GERD was not manifest in service and is unrelated to service.  GERD is unrelated to a service-connected disability.


CONCLUSION OF LAW

GERD was not incurred in or aggravated by service and may not be presumed to have been so incurred or aggravated; GERD is not proximately due to or the result of service-connected disease or injury.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

Letters dated in July 2001, November 2009, and April 2010 discussed the evidence necessary to support the Veteran's claims.  The evidence of record was discussed, and the Veteran was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the record.  The Veteran was afforded relevant VA examinations, and the Board finds that they are adequate for the purpose of deciding the Veteran's claims, as they were conducted by neutral, skilled providers who conducted complete examinations and considered the Veteran's history in reaching their conclusions.

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a)(2017).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records reflect that during his initial period of service, the Veteran complained of chest pain with exertion in November 1974.  Examination revealed no abnormality.  He was assessed with an upper respiratory infection in December 1975.  In November 1976, he complained of a sore throat.  He denied cough.  The assessment was upper respiratory infection and rule out strep throat.  On separation examination in March 1978, he reported that his health was good.  He denied stomach trouble and frequent indigestion, as well as shortness of breath, asthma, and chest pain.  Chest imaging revealed no significant abnormalities.  Examination revealed normal lungs and chest, as well as abdomen and viscera.  The examiner determined that the Veteran was qualified for separation.  In April 1978, he certified that there had been no change in his medical condition since his separation examination.  

A February 1982 patient questionnaire notes the Veteran's denial of lung disease.  
On Reserves annual physical examination in November 1982, the Veteran reported that he was in good health.  He denied stomach trouble and frequent indigestion, as well as shortness of breath, asthma, and chest pain.  Examination was normal.  

On VA examination in 1982, the Veteran reported high acid volume in his stomach and chest pain which ceased when he stopped smoking in 1979.  Physical examination revealed a soft and nontender abdomen.  The Veteran's chest was clear.  The diagnoses included history of nonexertional chest pain in the past, possibly esophageal in nature, currently inactive.  

A November 1983 dental patient medical history reflects the Veteran's denial of frequent chest pain and shortness of breath.  The Veteran was treated in December 1983 for probable strep.  At that time, his lungs were noted to be clear.  

In a February 1984 health questionnaire for dental treatment, the Veteran denied shortness of breath.  When asked to check listed conditions that applied to him, he did not endorse stomach problems or chest pain.  On physical examination in December 1984, the Veteran's lungs and chest were normal, as were his abdomen and viscera.  He reported that his present health was good, and denied chest pain, chronic cough, frequent indigestion, and stomach trouble.  The examiner did not list any related findings in the summary of defects and diagnoses, and determined that the Veteran was qualified for retention.  

On examination for Warrant Officer School in December 1986, the Veteran's lungs and chest, and abdomen and viscera were normal.  He stated that he was in good health, and denied shortness of breath, chest pain, frequent indigestion, and stomach trouble.  He was deemed qualified for commission.  

On physical examination in March 1991, the Veteran's abdomen and viscera were normal, as were his lungs and chest.  He identified various medical complaints, but denied shortness of breath, chest pain, frequent indigestion, and stomach trouble.  

In a May 2001 statement, the Veteran's VA treating psychiatrist indicated his belief that it was highly likely that the Veteran's problems with PTSD and anxiety had exacerbated his gastrointestinal problems.  

During an October 2001 hearing, the Veteran testified that he had chest pain during service that he believed was caused by reflux.  He indicated that when he complained of burning in his chest, he was told that it was a cold.  

A June 2002 VA treatment record includes a problem list which includes GERD.  

On VA examination in September 2003, the examiner noted that Helicobacter pylori infection was diagnosed in June 2001.  

A June 2004 VA treatment record notes the Veteran's report of intermittent diarrhea and constipation.  The provider noted that his gastrointestinal symptoms sounded like irritable bowel syndrome, but also noted questionable GERD.  

A June 2005 VA treatment record notes the provider's belief that the Veteran had GERD and a reflux related cough.  

A June 2006 VA treatment record notes a long history of GERD symptoms.  At that time, the Veteran reported onset of nausea and vomiting seven to ten days prior.  

In September 2006, the Veteran's wife stated that he experienced stomach pains with diarrhea and constipation, and that he had experienced an episode of vomiting earlier that year.  

During a September 2006 hearing, the Veteran asserted that his claimed GERD was related to his PTSD.  He argued that various providers and examiners had stated this.  He maintained that complaints of chest pain during service had in fact been symptomatic of GERD.  

On VA examination in May 2008, the Veteran's history was reviewed.  The examiner noted a diagnosis of GERD and treatment for H. pylori infection in 2000.  She indicated that upper endoscopy in September 2006 was normal, and negative for H. pylori infection.  She also noted that the Veteran's VA psychiatrist had opined that problems with PTSD and anxiety had exacerbated the Veteran's gastrointestinal problems.  She noted that the exact etiology of both gastroesophageal reflux disease and irritable bowel syndrome could not be determined specifically without resorting to mere speculation.  She stated that, although stress and anxiety did not particularly cause these conditions, it was at least as likely as not that significant stress and anxiety could exacerbate any type of gastrointestinal symptoms.  She indicated that it was not possible to precisely quantify how much worse the conditions were due to PTSD based on symptoms, without resorting to mere speculation.  She noted that she could only state that it was likely that both GERD symptoms and irritable bowel symptoms were contributed to by his PTSD and anxiety, but that was all that could be stated. 

In October 2010, the Veteran's private physician indicated that she had recently seen him for bronchitis and to discuss his longstanding GERD.  She indicated that the Veteran's GERD symptoms might date back to 1974, and that the Veteran believed his GERD was a result of service dating to the 1970s.  She stated that she did "not have medical records predating medical service in the 80's and cannot comment on the genesis of his GERD, but records indicate it was present while in military service at that time."

During his September 2012 hearing, the Veteran testified to his belief that symptoms he experienced during service were early signs of GERD, and that those symptoms continued to the present.  He indicated that his symptoms during service included chest discomfort, pain, cough, and congestion.  

In July 2013, the Board determined that the medical opinion evidence of record was not sufficient to allow a determination in the Veteran's claim of entitlement to service connection for GERD.  It noted that the VA examiner had stated that she could not determine the etiology of the Veteran's gastrointestinal symptoms without resorting to speculation.  The Board also pointed out that the May 2008 examination predated the private practitioner's October 2010 statement regarding the onset of GERD.  The Board concluded that both the May 2008 examination report and the October 2010 statement were speculative in nature and could not support the Veteran's claims standing alone.  The Board recognized that the Veteran's statements were suggestive of a continuity of GERD symptomatology emanating from service, but pointed out that such lay evidence of continuity of symptomatology, however competent and credible, was no longer sufficient to warrant service connection for a disability, such as GERD, which was not included among the chronic diseases delineated in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1337-1338 (Fed. Cir. 2013).  As such, the issue was remanded to afford the Veteran a VA examination to determine the etiology of his GERD.

On VA esophageal conditions examination in November 2014, the diagnosis was GERD.  The examiner acknowledged the Veteran's report of GERD symptoms beginning in 1974, and that he indicated that he had developed pain and burning in his chest following a two mile run.  The Veteran also stated that he was seen in service for his complaints, and treated with throat lozenges.  Following examination, the examiner stated that GERD was not causally related to the Veteran's PTSD.  He reasoned that the separation history in 1978 documented the Veteran's denial of gastrointestinal symptoms.  He pointed out that the service records did not reveal any symptoms diagnostic of GERD, and that the Veteran's statements about purported in-service symptoms were nonspecific and not diagnostic for GERD.  The examiner also opined that it was less likely as not that GERD was aggravated beyond the normal course by his PTSD.  He reasoned that such was not documented medically.  

In January 2017, the November 2014 VA examiner reviewed the record and provided an addendum report.  He concluded that GERD was not causally related to PTSD.  He reasoned that GERD was caused by incompetence of the lower esophageal sphincter, and that PSTD was not a recognized cause of incompetence of the lower esophageal sphincter.  He also concluded that GERD was not aggravated beyond the normal course of the disease by PTSD.  He reasoned that incompetence of the lower esophageal sphincter was not related to PTSD, and hence, aggravation of GERD was not physiologically possible.  He acknowledged that there was medical evidence suggestive of a possible relationship between the Veteran's gastrointestinal symptoms and PTSD (i.e., a March 2000 VA record in which the provider noted the Veteran's complaints of increased gastrointestinal distress following an increase of the Veteran's PTSD medication).  However, he indicated that the meaning of gastrointestinal symptoms/distress was vague and nonspecific.  He pointed out that the comment might indicate the Veteran's subjective perception of his gastrointestinal symptoms increased at the same time an adjustment was made in his PTSD medications.  He further stated that the comment might also mean that the Veteran's PTSD was worsened secondary to worsening gastrointestinal symptoms.  Finally, he indicated that the comment might indicate that the Veteran's PTSD and GERD both worsened, unrelated to each other.  He concluded that causality was not documented.  

Having reviewed the record with respect to this issue, the Board concludes that service connection for GERD is not warranted.  The weight of the evidence does not demonstrate credible evidence of pathology in proximity to service or within years of separation.  The Board acknowledges the Veteran's argument that symptoms during service such as chest discomfort, pain, cough, and congestion were symptomatic of GERD.  However, numerous examination and medical history reports document the Veteran's denial of relevant respiratory and gastrointestinal symptoms, both during his period of active service and while he was in the Reserves.  In fact, the first objective post-service evidence indicating GERD dates to 2000, many years following both the Veteran's period of active service and the period of ACDUTRA documented in the record.  The Board's determination regarding direct service connection is supported by the November 2014 VA examiner, who noted that the Veteran denied relevant symptoms at separation from service, that service treatment records did not reveal any symptoms diagnostic of GERD, and that the Veteran's statements regarding purported in-service symptoms were nonspecific and not diagnostic for GERD.  

The Board has also determined that service connection GERD is not warranted on a secondary basis.  The Board observes that there are various statements suggesting that GERD is related to the Veteran's service-connected PTSD.  In this regard, the Board notes that VA may favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, as discussed, the Board in 2013 concluded the medical opinion evidence of record was not sufficient to allow a determination in the Veteran's claim of entitlement to service connection for GERD.  The May 2001 statement by the Veteran's VA psychiatrist fails to discuss the medical rationale underlying this provider's opinion.  To the extent that the May 2008 VA examiner stated that she could not determine the exact etiology of GERD without resorting to speculation, and that she stated that stress and anxiety "could" exacerbate any type of gastrointestinal symptoms, her report is speculative and cannot serve as the basis for a grant of service connection on a secondary basis.  Likewise, the October 2010 statement by the Veteran's private physician states that the Veteran's GERD "might" date back to 1974, but noted that she did not have records that established this.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  Finally, the January 2017 addendum report by the November 2014 VA examiner explains that GERD was not causally related to PTSD, and discussed the medical principles underlying this conclusion.  In reaching his conclusion, this examiner reviewed the claims file, including the statements of record concerning the etiology of the Veteran's GERD, but ultimately concluded that GERD was not caused or aggravated by PTSD.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  The opinion was provided by a medical professional who reviewed the history, interviewed the Veteran, and provided opinions supported by rationale.

To the extent that the Veteran asserts that he has GERD that is related to service or a service-connected disability, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current GERD because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, any argument by the Veteran that GERD is related to service or a service-connected disability is not probative.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record demonstrates a diagnosis of GERD, it does not contain reliable evidence which relates this claimed disability to any incident of service or to service connected disability.  

For these reasons, the Board concludes that the claim of entitlement to service connection for GERD must be denied as the preponderance of the evidence is against the claim.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for GERD is denied.


REMAND

Service Connection

The Veteran seeks service connection for OSA and RLS.  He asserts that he has experienced sleep problems since service.  In the alternative, he seeks service connection for these disabilities as secondary to his service-connected PTSD and orthopedic disabilities.  

In a December 2009 statement, the Veteran's private physician stated that the Veteran suffered from OSA and RLS, and that his sleep disorders were further complicated by PTSD and chronic pain.  

An October 2014 report by the Veteran's private pulmonologist indicates his opinion that OSA and RLS were related to service; he did not discuss the rationale underlying his conclusion.

As there is evidence suggesting that OSA and RLS are related to service, or in the alternative, that they are complicated by PTSD and pain caused by service-connected disabilities, the Board has determined that a VA examination is necessary to determine the etiology of these disabilities.  

The Board additionally observes that an August 2013 report from Oregon Pulmonary Associates includes an assessment of bronchitis.  The provider noted that bronchitis was intermittent and currently not a problem as long as the Veteran's maintained treatment of his OSA.  In light of the remand of the issue of entitlement to service connection for OSA, the Board concludes that development of that issue might produce evidence supportive of the claim of entitlement to service connection for a lung disability.  Moreover, if service connection for OSA is granted, the AOJ should obtain an opinion regarding whether any lung disability is related to OSA.

Separate Rating for Left Lower Extremity Radiculopathy

In its August 2015 decision, the Board specified that a separate rating for left lower extremity radiculopathy was not warranted.  It reasoned that sensory deficits were not noted on the left by medical professionals, and that while a January 2005 nerve conduction study was suggestive of neuropathy, the provider specified that he did not believe that it was related to the abnormalities indicated in an MRI of the lumbar spine.  

In a February 2017 Memorandum Decision, the Court determined that the Board failed to provide an adequate statement of reasons or basis for its finding that a separate evaluation for the left lower extremity was not warranted.  It stated that the Board's failure to discuss favorable evidence cited by the appellant frustrated its review.  Notably, in his brief before the Court, the Veteran argued that there was evidence that he experienced neurological symptoms on the left as well as on the right.  He argued that the Board should have obtained a VA examination to determine whether he had neuropathy on the left that was related to his service-connected back disability.  

The Board's current review of the voluminous record includes a January 2005 private neurology report which notes diminished sensation to pinprick and light touch in the left lower extremity.  However, as noted, this provider specified that he did not believe that it was related to the abnormalities indicated in an MRI of the lumbar spine.  A January 2006 VA treatment record notes peroneal nerve entrapment with foot drop, right greater than left.  In September 2006, the Veteran's wife indicated that he experienced problems with both legs.  A January 2014 disability benefits questionnaire completed by a private neurologist notes that sensory examination was abnormal for both lower extremities.  In January 2015, the Veteran's chiropractor noted severe bilateral lateral recess encroachment and impingement of the L5 nerve root.  In June 2015, he noted right leg neuropathy.  The report of a September 2015 VA MRI indicates bilateral neuro foraminal narrowing at L3-4, bilateral lateral recess and moderate left foraminal narrowing at L4-5, and severe bilateral lateral recess and severe bilateral neural foraminal narrowing at L5-6.  

Because there is medical and lay evidence indicating neurological symptoms in the Veteran's left lower extremity, but inadequate evidence to establish their etiology, the Board concludes that a VA neurological examination is necessary to address this question.

TDIU

The Board notes that further development and adjudication of the service connection claims and the claim for a separate evaluation for the left lower extremity may provide evidence in support of the claim for a TDIU prior to May 20, 2003.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of OSA and RLS.  The claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed. 

Following examination of the Veteran and review of the record, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that OSA and RLS are related to any disease or injury during service.

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that OSA or RLS is due to or aggravated by (i.e., worsened beyond the natural progress) by the Veteran's service-connected PTSD or pain caused by the service-connected cervical spine, lumbar spine, foot, or left shoulder disabilities.  

If the examiner concludes that OSA is related to service or was caused or aggravated by a service-connected disability, s/he should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any lung disability is due to or aggravated by (i.e., worsened beyond the natural progress) by OSA.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The complete rationale for any conclusion reached should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he must provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Schedule the Veteran for a VA examination to determine whether there are neurological manifestations in the left lower extremity associated with his lumbar spine disability.  The claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

Any indicated diagnostic tests and studies should be accomplished, and their results included in the examination report. 

All pertinent symptomatology and neurologic findings referable to the Veteran's left lower extremity should be reported in detail.  With regard to any such findings, the examiner should provide an opinion regarding whether such symptoms are manifestations of the Veteran's lumbar spine disability.  

Review of the entire record is required; however, the examiner's attention is directed to the Veteran's contentions regarding neurological symptoms his left lower extremity.

The complete rationale for any conclusion reached should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he must provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

4.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


